—Appeal by the *670defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered September 21, 1993, convicting him of criminal trespass in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress fingerprint evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court properly concluded that certain fingerprint evidence was admissible under the inevitable discovery exception to the exclusionary rule (see, e.g., People v Stith, 69 NY2d 313; People v Fitzpatrick, 32 NY2d 499, 508-509, cert denied 414 US 1033, 1050; People v Watson, 188 AD2d 501, 502). Mangano, P. J., Thompson, Ritter and Florio, JJ., concur.